        Case 1:19-cv-00914-KS-RHW Document 8 Filed 12/18/19 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

ROBERT WELLS                                                                          PLAINTIFF

VS.                                             CIVIL ACTION NO. 1:19-cv-00914-KS-RHW

YORK RISK SERVICES GROUP, INC.,
STARNET INSURANCE COMPANY AND
FICTITIOUS DEFENDANTS ABC, DEF, GHI,
JKL, MNO, PQR, STU, and VWX                                                       DEFENDANTS


                      YORK RISK SERVICES GROUP, INC.’S
                MOTION TO DISMISS OR, ALTERNATIVELY, TO STAY

       Defendant York Risk Services Group, Inc. (“York”) moves to dismiss this action on two

separate grounds. First, under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction

because Plaintiff failed to exhaust his administrative remedies with the Mississippi Workers’

Compensation Commission before filing this lawsuit. And, second, under Rule 12(b)(6) for

failure to state a claim upon which relief can be granted because the Complaint failed to plead

facts upon which Plaintiff could establish any negligence, gross negligence, breach of contract,

breach of fiduciary duty, or intentional infliction of emotional distress against York. Thus, the

Court should dismiss those claims against York or, in the alternative, stay the case pending

resolution of the underlying workers’ compensation case.

       1.      Plaintiff’s Complaint alleges that he worked as a fitter for B-Line Fabrication Co.,

LLC and suffered a workplace injury to his right wrist, hand, and shoulder on or about February

12, 2018. (Compl. ¶ 8). Starnet Insurance Company, B-Line’s worker’s compensation insurance

carrier, was informed of the injury and approved coverage of the claim. (Compl. ¶ 8). Starnet
        Case 1:19-cv-00914-KS-RHW Document 8 Filed 12/18/19 Page 2 of 5




then assigned York to administer the claim. (Compl. ¶ 9). 1

        2.      The Complaint alleges that York improperly delayed or denied various treatments

related to Plaintiff’s workplace injury. (Compl., ¶¶ 21-22). As result, Plaintiff initiated a Petition

to Controvert with the Mississippi Workers’ Compensation Commission “regarding his right

upper extremity injury, more specifically, his right wrist on or about May 11, 2018.” (Compl. ¶

11). Over the past 18 months, Plaintiff continues to undergo medical treatment for his workplace

injuries and work with the York’s claims adjuster to ensure all compensable medical treatments

are properly authorized and paid. The Commission has neither adjudicated all disputes between

the Parties related to Plaintiff’s workplace injury, nor has the Commission issued a final order

concluding the matter. 2

        3.      On October 15, 2019, Plaintiff Robert Wells filed his Complaint against the

workers’ compensation insurance carrier, Starnet, and claims administrator, York, in the County

Court of Harrison County, Mississippi, Second Judicial District, which the Defendants timely

removed to this Court. [Doc. # 1]. Plaintiff’s Complaint alleges causes of action that include (1)

negligence and gross negligence, (2) breach of contract, (3) bad faith breach of contract, (4)

breach of fiduciary duty, and (5) intentional infliction of emotional distress. (Compl. ¶¶ 52-77).

        4.      Defendant York now moves this Court to dismiss all claims against it for lack of

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) for failure to exhaust

administrative remedies. Alternatively, Defendant York requests a stay of the case until Plaintiff



    1
        Sedgwick Claims Management Services, Inc. (“Sedgwick”) recently acquired York Risk and,
therefore, any claims that Plaintiff may assert against Sedgwick fail for the same reasons as Plaintiff’s
claims against York.
    2
        York has attached a current copy of the docket sheet for Plaintiff’s worker’s compensation case to
its Motion as “Exhibit A.”



                                                      2
        Case 1:19-cv-00914-KS-RHW Document 8 Filed 12/18/19 Page 3 of 5




has exhausted his administrative remedies.

       5.      “The Mississippi Workers Compensation Law provides that workers’

compensation is the exclusive remedy available to an employee suffering an injury that arises out

of and in the course of employment.” Pilate v. Am. Fed. Ins. Co., 865 So. 2d 387, 391 (Miss.

2004). However, “the exclusive remedy provision does not bar an injured employee’s common

law tort action against an insurance carrier for the commission of an intentional tort independent

of the accident compensable under the workers’ compensation scheme.” Id. But, the Plaintiff

must exhaust his administrative remedies before bringing such an action. Hardaway v.

Howard Indus., Inc., 211 So. 3d 718, 719 (Miss. Ct. App. 2016). Until Plaintiff brings his current

disputes before the Commission for their review, he has failed to fulfill this mandatory

prerequisite to filing this bad faith action. Therefore, Plaintiff’s claims must be dismissed or, in

the alternative, stayed until the underlying matters before the Commission are concluded.

       6.      York also moves to dismiss most of claims against it for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). Plaintiff alleges a breach of contract, but he has

no contract with York. He alleges a claim of negligence that is prohibited by Mississippi law

under these circumstances. See Chapman v. Coca Cola Bottling Co., 180 So. 3d 676, 683 (Miss.

Ct. App. 2015). He failed to allege facts that could prove that York acted with gross negligence.

He has alleged a breach of fiduciary duty where there is no such duty. Id. And he offers no facts

demonstrating that York intentionally caused him emotional distress – and certainly not under

the high standards set by Mississippi law. Orr v. Morgan, 230 So. 3d 368, 376 (Miss. Ct. App.

2017). Therefore, those claims should be dismissed under Rule 12(b)(6).

       7.      Pursuant to Local Uniform Rule 7(b)(2), York attaches to this Motion the current

docket sheet from Plaintiff’s Mississippi Workers’ Compensation case which shows there has



                                                  3
        Case 1:19-cv-00914-KS-RHW Document 8 Filed 12/18/19 Page 4 of 5




been no final adjudication in the Workers’ Compensation matter. York will separately file its

Memorandum in Support.

       WHEREFORE, PREMISES CONSIDERED, Defendant York Risk Services Group, Inc.

prays that the Court issues an order (1) dismissing Plaintiff’s case for failure to exhaust his

administrative remedies or, in the alterative, staying this case until the underlying worker’s

compensation dispute has been resolved, and (2) dismissing Plaintiff’s negligence, gross

negligence, breach of contract, breach of fiduciary duty, and intentional infliction of emotional

distress claims against York.

       Respectfully submitted on December 18, 2019.

                                               YORK RISK SERVICES GROUP, INC.,
                                               Defendant

                                               /s/ H. Barber Boone________________
                                               H. Barber Boone (MSB No. 102266)
                                               W. Mackin Johnson (MSB No. 104285)
                                               Cameron L. Fields (MSB No. 105533)
                                               BUTLER SNOW LLP
                                               1020 Highland Colony Parkway
                                               Suite 1400
                                               Ridgeland, Mississippi 39157
                                               Tel.: (601) 985-4530
                                               Fax: (601) 985-4500
                                               Email: barber.boone@butlersnow.com
                                                       cameron.fields@butlersnow.com
                                                       mackin.johnson@butlersnow.com

                                               ITS ATTORNEYS




                                                  4
        Case 1:19-cv-00914-KS-RHW Document 8 Filed 12/18/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, H. Barber Boone, do hereby certify that I have this day caused a true and correct copy

of the foregoing instrument to be served via the Court’s electronic filing system on all attorneys

of record.


       SO CERTIFIED, this the 18th day of December, 2019.


                                                     /s/ H. Barber Boone
                                                     H. BARBER BOONE




                                                 5
